Citation Nr: 1725032	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  13-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a total abdominal hysterectomy.

2.  Entitlement to service connection for a total abdominal hysterectomy.  

3.  Entitlement to service connection for hypertensive vascular disease (hypertension).

4.  Entitlement to service connection for a total back disability, to include degenerative arthritis of the cervical spine and thoracolumbar spine.

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1977 to April 1983. 

This appeal comes to the Board of Veterans' Appeals (Board) from April 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The issues of service connection for a total abdominal hysterectomy (on de novo review) and for hypertension, a total back disability, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service connection for total abdominal hysterectomy based essentially on a finding that there was no evidence that the condition began while the Veteran was in service or was caused by an event or experience in military service.  

2.  Evidence received since the January 2003 rating decision that denied service connection for total abdominal hysterectomy is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility substantiating the claim.  



CONCLUSIONS OF LAW

1.  The January 2003 rating decision that denied service connection for a total abdominal hysterectomy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  

2.  New and material evidence has been received to reopen the issue of service connection for a total abdominal hysterectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In particular, this decision grants in full that portion of the claim that is being addressed (i.e., the request to reopen a claim of service connection for total abdominal hysterectomy).  As this decision is completely favorable to the Veteran, there is no reason to belabor the impact of the VA's duty to notify and assist on this matter.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran is claiming service connection for a total abdominal hysterectomy.  Service connection for total abdominal hysterectomy was denied by a January 2003, based essentially on a finding that there was no evidence that the Veteran's condition began while she was in service or was caused by an event or experience in military service.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision; therefore, the January 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(a),(b) (2016).  

In a July 2013 statement in support of claim, the Veteran requested that the claim for service connection for total abdominal hysterectomy be reopened.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Evidence received since the January 2003 rating decision includes a letter dated June 2013 submitted by the Veteran's private doctor, Dr. V., which states that the Veteran had gynecological problems while in the military and that due to her hysterectomy, she no longer had gynecological problems.  Dr. V. also states that it is his professional opinion that the Veteran's previous and current problems began during and are a result of her military service.  The Board finds that this new evidence relates to an unestablished fact necessary to substantiate the claim of service connection for total abdominal hysterectomy, and therefore raises a reasonable possibility of substantiating such claim.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a total abdominal hysterectomy is reopened.  


ORDER

The appeal to reopen a claim of service connection for a total abdominal hysterectomy is granted. 


REMAND

Hysterectomy and Sinusitis

The Veteran is claiming service connection for a total abdominal hysterectomy and sinusitis.  In her March 2014 notice of disagreement (NOD), the Veteran reported that she was treated for her sinusitis and total abdominal hysterectomy at the VA Medical Center (VAMC) in Charleston, South Carolina, within one year of her separation from service.  Although the record contains treatment records from the Charleston VAMC, they are dated from 2004.  There are no earlier VA treatment records in the claims file, and there is no indication in the record that any attempts were made to obtain records dated prior to 2004 from the Charleston VAMC.  Therefore, the Veteran's claims for service connection for a total abdominal hysterectomy and sinusitis are remanded to determine whether there are any VA treatment records available from the Charleston VAMC, dated prior to 2004, and if so, to associate them with the record.  

Hypertension

The Veteran's claim for service connection for hypertension is premised on her assertion that she had high blood pressure in service and was diagnosed with hypertension within one year of her separation from service.  Service treatment records show that in March 1979, it was noted that the Veteran's pregnancy was complicated by gestational hypertension.  In June 1979, the Veteran reported to the medical clinic questioning if she was having a recurrence of hypertension.  A physician's assistant noted that she had a history of hypertension that had been treated at Ft. Gordon.  After the Veteran's blood pressure was monitored for three days, borderline hypertension was assessed.  The physician's assistant noted it would probably be able to be controlled by diet.  In October 1979, it was noted that the Veteran had a history of high blood pressure.  On February 1983 service separation physical examination, the Veteran's blood pressure was recorded as 120/70.  In the associated report of medical history, also completed in February 1983, the Veteran reported having a history of high or low blood pressure.  Upon review, a physician indicated that all problems listed by the Veteran were "currently asymptomatic except recurrent vaginal discharge which has not really bothered [patient]."

Post service treatment records show that the Veteran currently has hypertension.  In May 2011, the Veteran was provided a VA examination in conjunction with her claim for service connection for hypertension.  The Veteran was given a diagnosis of hypertension, which was noted to be poorly controlled with medication.  However, no medical opinion was provided as the Veteran's claims file was not provided.  When VA undertakes to provide an examination, it must provide an adequate one.  Therefore, the Board must remand this claim for a medical opinion to determine whether the Veteran's current diagnosis of hypertension is related to her in-service activities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Total Back Disability

The Veteran also claims service connection for a total back disability, to include degenerative arthritis of the cervical spine and thoracolumbar spine.  She has not been afforded a VA examination in conjunction with this claim.  However, the Board finds that an examination is warranted prior to appellate review. 

The Veteran asserted in her September 2013 substantive appeal (VA Form 9) that she had back and neck pain the entire time since she was in service, and was put on light duty multiple times and could not perform physical training.  An x-ray conducted in 2010 revealed facet arthrosis and stenosis of the lumbar and cervical spine.  The Board finds that an examination is necessary to determine whether the Veteran's back disability is etiologically related to her in-service activities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records that are not already associated with the file from all indicated sources that are available and associate them with the claims file.  Specifically, the RO should attempt to locate and obtain VA treatment records from the VAMC in Charleston, South Carolina from April 1983 to July 2004.  

2.  If any of the above requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran and her representative must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e) (2016).  

3.  After the requested records development is completed, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of the Veteran's back condition.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  All necessary tests should be completed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed total back disability, to include degenerative arthritis of the cervical and thoracolumbar spine, is related to her in-service activities.  

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

4.  After the requested records development has been completed, arrange for the examiner who conducted the May 2011 VA examination or another appropriate VA examiner if he is unavailable to provide a medical opinion to determine the nature and etiology of the Veteran's hypertension.  An in-person examination is not necessary unless the examiner determines otherwise.  The record and copy of this remand must be made available and reviewed by the examiner in conjunction with the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to her military service.  

The examiner must provide reasons for all opinions.  If any requested opinion cannot be provided without resort to speculation, the examiner should explain whether the inability to provide the opinion is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence that would permit the opinion to be provided.  

5.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above (to include any new VA examinations, if indicated), and re-adjudicate the appeal.  If any of the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


